Turner,. Justice.
The error mainly relied on is the want of a formal replication to the plea of payment. The issue was joined in these words: “Replication and issue in short by consent.”
This is a very common mode of making up issues. As fair and full a trial can be had before the jury on this form, as if the replication was in due form; and although it would not have been good before the statute of jeofails, it is cured by that statute, being “insufficient pleading,” or “misjoining of issue.” It is not like the case of entire absence of á replication to a plea in bar.
The other errors assigned are not relied on, and it appears to us that they are not sustainable.
Judgment affirmed.